DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that since, “ the consolidated data storage is stores the dynamically generated available routes such that additional requests for these routes can be accessed from the consolidated storage without the need to generate them again. This saves computer resources and improves the efficiency of the overall system” that the consolidated data storage is not “a general computer component “(non-transitory computer readable medium, server, processor, memory, LMS and product)” as indicated by the Examiner, but rather is a distinct improvement over prior computer systems.”  The Examiner disagrees. The improvement is a business improvement as opposed to a one rooted in technology. Applicant’s claims do not solve a technical problem. Further, while the claimed system certainly purport to accelerate the claimed process, the speed increase comes from the capabilities of a general-purpose computer. i.e. (the consolidated storage component), rather than the patented method itself. The consolidated storage is merely being used as a tool to implement the abstract idea. 
Applicant’s specification appear to support the Examiner’s findings tht the computing devices are merely being used as a tool to implement the abstract idea. This is demonstrated by the in the fact that the specification describes automating manually pre-defined routes (see the summary of the original specification as filed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628